DETAILED ACTION
This non-final office action is in response to claims 1-20 filed on 09/10/2019 for examination. Claims 1-20 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2019 is considered by examiner. 

Drawings
The drawings filed on 09/10/2019 have been accepted. 

Claim Objections
Claim 18 is objected because of the following informalities:
In line 4 of claim 18, examiner suggests to replace “from a receiver” with - - at a receiver - -. 
In line 6 of claim 18, examiner suggests to replace “from the receiver” with - - at the receiver - -. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-8, 11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al. (WO2009122165, hereinafter Khan).
Regarding claim 1, 13 and 18, Khan teaches a device comprising: a receiver (Khan: the receiver comprising a memory; Page 02, Para. 02; Page 03, Para. 02) configured to: receive a first message including a first element of a hash chain (Khan: the receiver receives a first message which contains MAC generated using K0 wherein K0 is the final key in the hash chain; Page 02, Para. 02; Page 03, Para. 02; Fig. 4: S108-112); and receive a second message after receiving the first message, wherein the second message includes a second element of the hash chain (Khan: the receiver receives the subsequent message which contains MAC generated using key Kn, wherein Kn is the nth key in the hash chain; Page 03, para. 02; Fig. 4: S116-S120);  and processing circuity configured to apply a hash function to the second element of the hash chain to generate a hashed element (Khan: Apply hash function to Kn to authenticate subsequent message; Fig. 4: S122); determine that the hashed element matches the first element in the hash chain (Khan: Compare hashed Kn with K0 
    PNG
    media_image1.png
    50
    128
    media_image1.png
    Greyscale
; Page 7, Para. 05); determine that the second message was received within an acceptable time window (Khan: receiver checks the subsequent message is received within a time frame; Page 7, Para. 04); determine that the second message is authentic in response to: determining that the hashed element matches the first element in the hash chain (Khan: Authenticating a subsequent transmitted message received by the receiver; Claim 1; Page 02, Para. 07; Page 7, Para.05); determining that the second message was received within the acceptable time window (Khan: Receiver checks the subsequent message is received within a time frame; Page 7, Para. 04). 
Regarding claim 2 and 14, Khan teaches the device of claim 1. Khan further teaches wherein the receiver is configured to: receive the first message at a first time; and receive the second message at a second time (Khan: Page 02, Para. 02; Fig. 4: S112 and S120); wherein the processing circuitry is configured to determine that the second message was received within the acceptable time window by determining that a difference between the first time and the second time is less than a threshold time duration (Khan: Page 7, Para. 04). 
Regarding claim 3, Khan teaches the device of claim 1. Khan further teaches wherein the processing circuitry is configured to determine that the second message was received within the acceptable time window by determining that the second message was received no more than a threshold time duration after a predefined arrival time (Khan: Page 7, Para. 04).
Regarding claim 4, Khan teaches the device of claim 3. Khan further teaches wherein the processing circuitry is further configured to determine the predefined arrival time based on a schedule of message transmissions (Khan: Fig. 4: S114; Page 6, Para. 04 and Para. 08). 
Regarding claim 5, 16 and 20, Khan teaches the device of claim 1. Khan further teaches wherein the processing circuitry is further configured to determine an expected arrival time for the second message based on the first message, and wherein the processing circuitry is configured to determine that the second message was received within the acceptable time window by determining that the second message was received no more than a threshold time duration after an arrival time indicated by the first message (Khan: fig. 4: S114; Page 06, Para. 08; Page 7, Para. 06). 
Regarding claim 6, Khan teaches the device of claim 5. Khan further teaches wherein the processing circuitry is configured to determine the expected arrival time for the second message based Khan: Fig. 4; Page 06, Para. 04). 
Regarding claim 7 and 17, Khan teaches the device of claim 1. Khan further teaches wherein the processing circuitry is configured to determine that the second message was received within the acceptable time window by determining that the second message was received within an acceptable delay after an expected arrival time or an expected transmission time (Khan: Fig. 4; Page 06, Para. 04 and Para. 08; Page 07, Para. 04 and Para. 06).
Regarding claim 8, Khan teaches the device of claim 7. Khan further teaches wherein the processing circuitry is configured to determine the acceptable delay based on an expected propagation delay for the second message (Khan: Fig. 4; Page 06, Para. 04). 
Regarding claim 11, Khan teaches the device of claim 1. Khan further teaches wherein the processing circuitry is further configured to: synchronize a clock coupled to the processing circuitry with a clock of a transmitter that transmitted the first and second messages (Khan: Receiver synchronizes with the transmitter; Page 05, Para. 03); and determine the acceptable time window based on the clock coupled to the processing circuitry (Khan: Page 7, Para. 04).
Regarding claim 15 and 19, Khan teaches the method of claim 13. Khan further teaches determining the predefined arrival time based on a schedule of message transmissions (Khan: Fig. 4: S114; Page 6, Para. 04 and Para. 08), wherein determining that the second message was received within the acceptable time window comprises determining that the second message was received no more than a threshold time duration after a predefined arrival time (Khan: Page 7, Para. 04).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over . 
Regarding claim 9, Khan teaches the device of claim 1. 
Yet, Khan does not teach determining the acceptable delay based on a jitter for an expected propagation delay for the second message.
However, in the same field of endeavor, Shao teaches determining the acceptable delay based on a jitter for an expected propagation delay for the second message (Shao: Para. 0008 and Para. 0112). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Khan to include determining the acceptable delay based on a jitter for an expected propagation delay for the second message as disclosed by Shao. One of ordinary skill in the art would have been motivated to make this modification in order to synchronize packets by determining jitter related to the propagation delay as suggested by Shao (Shao: Abstract and Para. 0006). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Murakami et al. (JP2013021678, Hereinafter Murakami).
Regarding claim 10, Khan teaches the device of claim 1. 
Yet, Khan does not teach wherein the processing circuitry is configured to determine the acceptable delay based on a distance between the receiver and a transmitter that transmitted the first and second messages.
However, in the same field of endeavor, Murakami teaches wherein the processing circuitry is configured to determine the acceptable delay based on a distance between the receiver and a transmitter that transmitted the first and second messages (Murakami: Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Khan to include wherein the processing circuitry is configured to determine the acceptable delay based on a distance between the receiver and a transmitter that transmitted the first and second messages as disclosed by Murakami. . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Wentz (US20200007331). 
Regarding claim 12, Khan teaches the device of claim 1. Khan further teaches determine the acceptable time window based on the clock coupled to the processing circuitry (Khan: Page 7, Para. 04). 
Yet, Khan does not teach wherein the processing circuitry is further configured to: synchronize a clock coupled to the processing circuitry using Global Navigation Satellite System or Network Time Protocol.
However, in the same field of endeavor, Wentz teaches wherein the processing circuitry is further configured to: synchronize a clock coupled to the processing circuitry using Global Navigation Satellite System or Network Time Protocol (Wentz: Para. 0064).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Khan to include wherein the processing circuitry is further configured to: synchronize a clock coupled to the processing circuitry using Global Navigation Satellite System or Network Time Protocol as disclosed by Wentz. One of ordinary skill in the art would have been motivated to make this modification in order to synchronize to global clock reference as suggested by Wentz (Wentz: Para. 0064). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smeets et al. US20170244567: receiving data and signature, calculating signature, then comparing the calculated signature with received signature
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                            /TAGHI T ARANI/     Supervisory Patent Examiner, Art Unit 2438